Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on May 3, 2021.
Claims 1, 8 and 15 have been amended.
Claim 18 is cancelled.
Claims 1-3, 5, 6, 8, 10, 12, 13, 15, 17, 19 and 20 are currently pending and have been examined. 

Previous Claim Objections
The Examiner thanks the Applicant for the amendments to the claim labels.  The previous objection is overcome and is withdrawn.

Previous Claim Rejections - 35 USC § 112
The Examiner thanks Applicant for the amendments to claims 1, 8 and 15 and the cancelation of claim 18.  The previous rejections are overcome and is withdrawn..

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 6, 8, 10, 12, 13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) (a) receiving a description from a publisher, wherein the description is one of a job posting, an introduction request or opportunity; (b) transmitting the description; (c) determining a correspondence between the description and the plurality of connections by ranking each one of their plurality of connection data based on (i) a similarity to the description, (ii) a connectedness to their plurality of connection data, and (iii) relationship-strength with the user of the UE; (d) providing an option to share a subset of the plurality of connection data that have a correspondence above a predetermined threshold and determining a subgroup of the subset of the plurality of connection data based on their rankings.
These limitations recite a process that, under its broadest reasonable interpretation, covers performance of certain methods of organizing human activity but for the recitation of generic computer components.  That is, other than reciting “by the server/UE” or “transmit, by the at least one transmitter, the subset of the plurality of connection data to the publisher nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, employees may learn of openings at the employees’ workplace and refer friends to the employer after evaluating the job requirements and the characteristics of the friends.  This is a certain method of organizing human activity because the claims manage personal relationships (e.g., helping your friends find employment). This judicial exception is not integrated into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components. The specification at [0034] discloses general purpose computers. Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.
In step 2b, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations of receiving/determining/providing by a user equipment are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.) 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Applicant Arguments:
Applicant argues that the claims do not recite a generic computer as they recite the terms, “server” and “user equipments”.
The Examiner is not persuaded.  The specification at [0034] discloses general purpose computers.  At [0018], the server is described as being a web, file, local, or smart server, thus the server is generically defined.  The user equipments are understood as generic phones or smartphones (see [0015]).  These elements do not render the claims patent eligible because they are merely generically recited computer equipment that are performing well-known and understood computer functions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 8, 10-11, 13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2016/0205057) in view of Chevalier et al. (US Pub. No. 2015/0127565) in view of Westbrook (US Pat. No. 8,494,992) in view of Schmitt (US Pub. No. 2011/0276505).
Claims 1,  2, 8, 15 and 15: Wang discloses apparatus/user equipment (a) receiving, by a user having a plurality of connections, a description ([0022]); (b) determining a correspondence between the description and the plurality of connections ([0026]); and (c) providing an option to share a subset of the plurality of connections ([0049] and [0051]). Wang discloses a server and transmitter. ([0032]).
Wang does not disclose ranking based on the similarity, connectedness, or a correspondence above a predetermined threshold.
Chevalier, however, discloses determining a score for candidate relevancy based on closeness of connection, # of first degree contacts and % of desired job skills the candidate has. ([0211]). Thresholds are further disclosed at [0772]: matching can be classified using a threshold function; compare the score to a fixed threshold and matchings with scores above the threshold are considered plausible matches. The ten most relevant candidates are determined. (i.e., a subgroup of the subset of all candidates that have a relevancy score) ([0212]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included ranking based on the similarity, connectedness and relationship strength, and a correspondence above a predetermined threshold, as disclosed by Chevalier in the system disclosed by Wang, for the motivation of providing a method of facilitating recruitment operations by employing social graph information. (Chevalier; [0140]).
Wang does not disclose determining a subgroup of all the subsets. Chevalier discloses generating a subset of the ten most relevant candidates, but does not disclose that the submissions from the recruiters (i.e., the ten most relevant candidates) are then combined and a further subgroup is determined.
Westbrook, however, discloses that after an approval ranking is generated (i.e., a first subset of submissions from various users), a popularity ranking is determined such that a subgroup of the top 10 submission in that popularity ranking can be selected and provided to users. (C13; L9-13). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining a subgroup of all the subsets, as disclosed by Westbrook in the system disclosed by Wang/Chevalier, for the motivation of providing a means of limiting the submission for consideration to some arbitrary number in order to facilitate the user friendliness by not overloading a user with less relevant results.
Wang does not disclose transmitting to the publisher.
Schmitt, however, discloses a referral system where a referrer transmits candidates to a publisher ([0060]: the talent management platform is the publisher). Schmitt also discloses job listings. ([0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included transmitting to a publisher, as disclosed by Schmitt in the system disclosed by Wang/Chevalier, for the motivation of providing quality assurance with respect to a referrer. (Schmitt; [0059]).
Wang discloses opportunities. ([0041]: content many be any type of content, e.g., news article (i.e., an opportunity to read).
Furthermore, the Examiner asserts that the data identifying the description as a job posting, introduction request or opportunity is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of description) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have a job posting, introduction request or opportunity be included in the content of Wang because the type of information being collected does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claim 3: Wang discloses text, email and social network contacts ([0046]).
Claim 6: Wang further discloses requiring the provision of the option to share prior to releasing any portion of the connections to the description. ([0050]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang/ Chevalier/Westbrook/Schmitt in view of Knysz et al. (US Pub. No. 2013/0018960).
Claim 5:  Wang/Chevalier does not disclose that the UE is unaware of a source of the description.
Knysz, however, discloses that information about the source of the content may be anonymous to the UE. ([0253]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included ranking, as disclosed by Knysz in the system disclosed by Wang/ Chevalier/Westbrook/Schmitt, for the motivation of maintaining privacy. (Knysz; [0253]).

Claims 8, 10-11, 13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2016/0205057) in view of Chevalier et al. (US Pub. No. 2015/0127565) in view of Schmitt (US Pub. No. 2011/0276505).
Claims 8, 15 and 15: Wang discloses apparatus/user equipment (a) receiving, by a user having a plurality of connections, a description ([0022]); (b) determining a correspondence between the description and the plurality of connections ([0026]); and (c) providing an option to share a subset of the plurality of connections ([0049] and [0051]). Wang discloses a server and transmitter. ([0032]).
Wang does not disclose ranking based on the similarity, connectedness and relationship strength, a correspondence above a predetermined threshold or determining a subgroup from a subset.
Chevalier, however, discloses determining a score for candidate relevancy based on closeness of connection, # of first degree contacts and % of desired job skills the candidate has. ([0211]). the ten most relevant candidates are determined. (i.e., a subgroup of the subset of all candidates that have a relevancy score) ([0212]). Thresholds are further disclosed at [0772]: matching can be classified using a threshold function; compare the score to a fixed threshold and matchings with scores above the threshold are considered plausible matches.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included ranking based on the similarity, connectedness and relationship strength, a correspondence above a predetermined threshold or determining a subgroup from a subset, as disclosed by Chevalier in the system disclosed by Wang, for the motivation of providing a method of facilitating recruitment operations by employing social graph information. (Chevalier; [0140]).
Wang does not disclose transmitting to the publisher.
Schmitt, however, discloses a referral system where a referrer transmits candidates to a publisher ([0060]: the talent management platform is the publisher). Schmitt also discloses job listings. ([0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included transmitting to a publisher, as disclosed by Schmitt in the system disclosed by Wang/Chevalier, for the motivation of providing quality assurance with respect to a referrer. (Schmitt; [0059]).
Wang discloses opportunities. ([0041]: content many be any type of content, e.g., news article (i.e., an opportunity to read).
Furthermore, the Examiner asserts that the data identifying the description as a job posting, introduction request or opportunity is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of description) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have a job posting, introduction request or opportunity be included in the content of Wang because the type of information being collected does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claims 10 and 17: Wang discloses text, email and social network contacts ([0046]).
Claims 13, and 20:  Wang further discloses requiring the provision of the option to share prior to releasing any portion of the connections to the description. ([0050]).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang/ Chevalier/Schmitt in view of Knysz et al. (US Pub. No. 2013/0018960).
Claims 12 and 19:  Wang/Chevalier does not disclose that the UE is unaware of a source of the description.
Knysz, however, discloses that information about the source of the content may be anonymous to the UE. ([0253]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included ranking, as disclosed by Knysz in the system disclosed by Wang/ Chevalier/Schmitt, for the motivation of maintaining privacy. (Knysz; [0253]).

Response to Arguments
Applicant’s remarks have been considered.  A new grounds of rejection is presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629